225 S.W.3d 170 (2005)
In the Matter of the ESTATE OF Jose Gustavo Loya GARCIA, Deceased.
No. 08-05-00292-CV.
Court of Appeals of Texas, El Paso.
October 20, 2005.
Robert R. Feuille, El Paso, for Appellant.
Jim Curtis, Kemp Smith LLP, Mario J. Martinez, Miguel Cervantes, Darron Lee Powell, Karin Armen Carson, Hobson, Stribling & Carson, LLP, Michael Jenkins Hutson, El Paso, for Appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is Appellants motion to withdraw this appeal. Appellant, Marcela Lopez Borunda, filed an appeal from a disbursement order entered by the Probate Court of El Paso County, Texas, in cause number 2004-P00732-A. Appellant now files a motion to withdraw notice of appeal. We construe Appellants *171 motion to be a motion to dismiss this appeal pursuant to TEX.R.APP.P. 42.1(a)(1).
We have considered this cause on this motion and conclude that the motion should be granted. See TEX.R.APP.P. 42.1(a)(1). We hereby DISMISS this appeal.